Citation Nr: 1402918	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-50 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sphenoid sinus disorder. 

2.  Entitlement to service connection for a sinus disorder, currently identified as allergic rhinitis. 

3.  Entitlement to service connection for residuals of deviated nasal septum. 

4.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected disabilities. 

5.  Entitlement to service connection for residuals of spinal cord injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to September 1992. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veteran's Affairs, Regional Office, located in Muskogee, Oklahoma (RO), which in pertinent part, denied the benefits sought on appeal. 

In September 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

The issue of entitlement to service connection for residuals of spinal cord injury is in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied the Veteran's claim for entitlement to service connection for sphenoid sinus disorder, because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred in or aggravated by military service.  The Veteran was notified of this decision, but he did not appeal that decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's August 1993 rating decision relates to an unestablished fact (medical evidence of a nexus to service) that is necessary to substantiate the claim for sinus disorder, and raises a reasonable possibility of substantiating that claim.

3.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's current sinus problems, identified as allergic rhinitis, is related to his symptoms that first manifested during his period of service. 

4.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that the Veteran's current residuals of deviated nasal septum are related to his period of service.

5.  The evidence of record demonstrates that the Veteran's obstructive sleep apnea is aggravated by his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied the Veteran's service connection claim for sphenoid sinus disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the 1993 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for sinus disorder.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for a sinus disorder (diagnosed as allergic rhinitis) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for establishing service connection for residuals of deviated nasal septum have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

Preliminarily, the Board notes that the claims described below on appeal are being reopened and granted.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

Petition to Reopen Claim

The Veteran seeks entitlement to service connection for a sinus disorder.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for sphenoid sinus disorder has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for sphenoid sinus disorder in an August 1993 rating decision, because the record failed to demonstrate that the Veteran had a sinus disorder that was incurred in or aggravated by his military service.  The Veteran was notified of the RO's denial later that month.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.   

At the time of the August 1993 rating decision, the evidence of record included the Veteran's service treatment records, which showed complaints of sinus problems with nasal congestions for several days in March 1978.  He was assessed with rhinitis.  A May 1983 head x-ray reveals findings of small air fluid in the sphenoid sinus.  An October 1987 treatment record shows findings of sinus tenderness and an impression of rhinitis in the upper lobes.  Just prior to his separation, on a May 1992 report of medical history, the Veteran indicated a positive history of sinusitis and hay fever during his period of service; however, clinical evaluation of the sinuses were normal at that time. 

Shortly after his separation from service, in September 1992, the Veteran filed a claim for service connection for sphenoid sinus disoder.  A February 1993 VA ear, nose and throat (ENT) examination report shows the Veteran complained of sinus problems with hay fever and nasal congestion.  Clinical examination of the nasal turbinate and cavities were normal and x-ray of the sinuses revealed no abnormalities.  The RO denied the Veteran's claim in 1993 because the evidence failed to demonstrate that the Veteran had a current sinus disorder that was incurred in or aggravated by his period of service.  

The additional evidence received since the August 1993 rating decision includes VA and private treatment records that reflect treatment for allergies and nasal congestion as well as a current diagnosis of allergic rhinitis.  The record also contains a January 2007 private medical statement from T.J.L., M.D., which suggests that the Veteran's current sinus problems had an onset during his period of service based on a review of the service treatment records.  In addition, the record contains the report of a VA sinus and rhinitis examination that reflects a current diagnosis of allergic rhinitis as well as the VA examiner's statement that the Veteran's allergic rhinitis likely developed during his period of service.  Lastly, the record now contains the Veteran's testimony from the September 2013 Board hearing, in which he reported that he first experienced sinus problems during his period of service and he has continued to experience similar problems since then.  

These additional VA and private treatment records and the Veteran's testimony received since the RO's 1993 rating decision relate to an unestablished facts (a current diagnosis of allergic rhinitis that is medically linked to his period of service), and that are necessary to substantiate the claim.  Further, the additional records and testimony are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for sinus disorder is reopened.  38 C.F.R. § 3.156.

The Board will now address whether the new evidence of record, when considered in conjunction with the previous evidence of record, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's current disability and is enough to support a grant of the claim.

Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

None of the conditions at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013)  (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

      Sinus Disorder (Allergic Rhinitis) 

The Veteran asserts that he has a sinus disorder as result of his period of service.  He reports that he first experience sinus problems during his period of service and he has continued to experience similar problems since then until he underwent surgery in 2008 which alleviated some of his symptoms.  See Board Hearing Tr. At 10 and 15.  

Medical records establish that the Veteran's current sinus problems, identified as allergic rhinitis.  See VA treatment record as well as the report of a March 2013 VA examination. There is also evidence of in-service complaints of sinus problems as described above.  Pertinently, the May 1983 head x-ray revealed abnormalities involving the sphenoid sinus and on the 1992 report of medical history prior to separation, the Veteran indicated a history of sinus troubles and hay fever.  

Moreover, shortly after the Veteran's separation from service in February 1993, he reported an in-service history of sinus problems, nasal congestions and hay fever.  Subsequent VA treatment records continue to show treatment for allergies and nasal congestion.  See February 1995 VA treatment record that shows a medical history of allergies and prescription for cyprohept, as well as April 1996 and March 1997 VA treatment records that show request for refills of his allergy medication. 

On the one hand, none of the service and post-service treatment records shows a chronic sinus disorder was diagnosed in service.  The 1993 VA examination revealed normal sinuses on clinical evaluation.  The record does not show a diagnosis of a chronic sinus disorder, to include allergic rhinitis until years after the Veteran's separation from service. 

However, there is persuasive medical evidence that the Veteran's current sinus disorder, identified as allergic rhinitis, is related to his in-service complaints described above.  In the January 2007 private medical statement, Dr. L. strongly suggested that the Veteran's current sinus problems had an onset during his period of service based on a review of the Veteran's service treatment records.  In addition, the March 2012 VA examiner stated that the Veteran's allergic rhinitis likely developed during his period of service based on the Veteran's reported history of symptoms in-service and since then.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lastly, the record now contains the Veteran's credible testimony from the September 2013 Board hearing, in which he reported that he first experienced sinus problems during his period of service and he has continued to experience similar problems since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Pertinently, there is no conflicting medical opinion of record regarding whether the Veteran's current sinus disorder (diagnosed as allergic rhinitis) is related to his in-service complaints.  Rather, the March 2012 VA examiner, in an August 2012 addendum statement, concluded that the Veteran's current sinus problems were not related to his in-service facial trauma.  In that addendum statement, the VA examiner did not disagree with the previous finding that the Veteran's allergic rhinitis had an onset during his period of service.  

The Board finds that both the private and VA medical statements are probative in the inquiry on whether the Veteran's current sinus disorder, identified as allergic rhinitis, is related to his in-service sinus complaints.  There is no evidence of record in conflict with this opinion.  As such, service connection for a sinus disorder (diagnosed as allergic rhinitis) is warranted, and the claim is granted.  

      Residuals of Deviated Septum

The Veteran seeks entitlement to service connection for residuals of deviated nasal septum.  VA treatment records show a diagnosis of deviated nasal septum.  In January 2008, the Veteran underwent corrective surgery for deviated nasal septum. 

The Veteran contends that he incurred a deviated nasal septum during his period of service in 1983, when he was struck in the head, he fell from a moving vehicle, and he landed on his face.  During the September 2013 Board hearing, the Veteran testified that he believes that he sustained a deviated nasal septum as a result of the facial injury.  He testified he sustained trauma to his face and chin when he was struck in the head, and he developed bloody nose from the injury.  However, he denies undergoing any nose evaluation or being treated for any nasal problems at that time.  He reports that he did not have any nasal problems prior to his enlistment into service in 1977.  See Board hearing transcript, pages 8 to 11. 

The report of a 1977 enlistment examination shows that the Veteran received a normal nose evaluation.  However, none of the Veteran's service treatment records shows complaints, treatment or diagnosis of deviate nasal septum at any point during his period of service.  While the Veteran complained of sinus problems, as described above, there is no record of treatment for deviated nasal septum.  The record does show that in April 1983, the Veteran was stuck in the head by a generator and he sustained a laceration to his chin which required sutures.  Pertinently, the May 1983 head x-ray shows no bony abnormalities at that time.  Subsequent physical periodic examination reports show normal nose evaluations.  See periodic examination reports dated in December 1983, November 1984 and September 1989.  The Veteran's May 1992 examination report prior to separation also shows a normal nose evaluation.  

The evidence weighing in the Veteran's favor is the report of the February 1993 VA ENT examination that shows a finding of mild deviated nasal septum to the left, which comes only five months after the Veteran's separation from service.  The Veteran has denied sustaining any facial trauma in the five months following his separation from service in September 1992. 

The Board cannot ignore the lack of in-service treatment for deviated nasal septum or nose trauma in service; however, the 1977 examination report does not reflect any indication of deviated nasal septum upon the Veteran's enlistment into service.  Given the Veteran's credible reports of in-service trauma to his nasal septum, as well as the medical evidence of in-service facial trauma and the diagnosis of mild deviated nasal septum in February 1993, the Board finds that the evidence of record is at least in equipoise on whether the Veteran incurred a deviated nasal septum during his period of service.  As such, service connection for residuals of deviated nasal septum is warranted, and the claim is granted in full.  

      Obstructive Sleep Apnea 

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  The Veteran asserts that he has obstructive sleep apnea that is proximately caused by his service-connected disabilities.  He contends that his service-connected back disability and now service-connected allergic rhinitis and residuals of deviated nasal septum disabilities have proximately caused or aggravated his obstructive sleep apnea.  

Service connection may be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record reflects that the Veteran has been diagnosed with obstructive sleep apnea.  See VA treatment records dated in 2004, including sleep study, as well as November 2006 VA examination report.   The record contains various medical statements that reflect that the Veteran's service-connected lumbar spine and allergic rhinitis disabilities have aggravated his obstructive sleep apnea.  

In an October 2006 private medical statement, Dr. L. noted that sleep apnea can result from problems with the spine when there are osteophytes anteriorly and swelling of the retropharyngeal spaces that result in narrowing of the airway passage from the tongue down to the larynx.  Dr. L. concluded that the Veteran's back problems "play a significant role in his development of sleep apnea."  In a November 2006 VA examination report, the VA examiner confirmed a diagnosis of obstructive sleep apnea and opined that the Veteran's obstructive sleep apnea was as likely as not aggravated by his service-connected back disability.  In support of this conclusion, the VA examiner noted that back problems can interfere with sleep cycles and cause sleep apnea to be aggravated.  Also, in a January 2007 private medical statement, Dr. L. opined that the Veteran's current sinus disorder was a "contributing factor" in the development of his sleep apnea.  Lastly, record contains a February 2011 medical statement from the Veteran's (now retired) treating VA physician, Dr. R. J., that links the Veteran's obstructive sleep apnea to his deviated nasal septum and allergic rhinitis.  Each of these medical statements supports a link between the Veteran's current obstructive sleep apnea and one or more of his service-connected disabilities. 

There is no medical evidence of record contrary to a medical link between the Veteran's obstructive sleep apnea and his service-connected back, allergic rhinitis and deviated nasal septum disabilities. 

As such, the Board finds that the medical evidence of record demonstrates that the Veteran's obstructive sleep apnea is secondary to his service-connected disabilities.  Accordingly, the benefit sought on appeal is allowed.


ORDER

New and material evidence having been received; the previously denied claim for entitlement to service connection for sphenoid sinus disorder is reopened. 

Service connection for a sinus disorder (diagnosed as allergic rhinitis) is granted.

Service connection for residuals of deviated nasal septum is granted. 

Service connection for obstructive sleep apnea as secondary to service-connected disabilities is granted. 



REMAND

The Veteran seeks entitlement to service connection for spinal cord injury.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of this matter.  In particular, a new VA examination is needed. 

The Veteran reports that he sustained spinal cord injury an in-service fall from a motor vehicle.  While a review of the Veteran's service treatment records confirms that he sustained at least two head-related injuries and he sought treatment for head pain and back pain in service, there are no available post-service treatment records of complaints, treatment or diagnosis of residuals of spine cord or head injury.  A remand is needed in order to afford the Veteran with a VA examination.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask for his assistance in obtaining any outstanding records of pertinent treatment.  All development efforts must be in writing and associated with the claims file.

2. The Veteran must then be afforded the appropriate VA medical examination to determine the presence of residuals of a spinal cord or head injury and, if any such residuals are present, the nature and etiology thereof.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  

After a review of the service and post-service treatment records, and the Veteran's contentions as to a spinal cord/head injury in service, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any found residuals of a head injury are related to the Veteran's in-service injury or are otherwise related to the Veteran's active duty service. 

A complete rationale for all opinions must be provided. 

3. Thereafter, the Veteran's claim must be re-adjudicated in light of a review of the entire claims folder.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


